Title: From George Washington to Major General Benedict Arnold, 15 May 1779
From: Washington, George
To: Arnold, Benedict



Dear Sir,
Middle Brook May 15th 1779

I have received your favour of the 5th instant and read it with no small concern. I feel my situation truly delicate and embarrassing—on one side your anxiety, very natural in such circumstances—and the convenience of the army strongly urge me to bring the affair to a speedy conclusion—on the other, the pointed representations of the state on the subject of witnesses, and the impropriety of precipitating a trial so important in itself seem to leave me no choice. I beg you to be convinced that I do not indulge any sentiments unfavourable to you; while my duty obliges me and I am sure you wish me to avoid even the semblance of partiality—I cautiously suspend my judgment till the result of a full and fair trial shall determine the merits of the prosecution.
In the mean time I intreat you to realize the motives which impel me to delay, and the consequences of an appearance of precipitancy both to yourself and to me. I am told by a public body that the most important witnesses are at such a distance as to require considera⟨ble⟩ time to produce them—The charges are of a serious and interesting nature and demand the freest investigation. I could not answer it to the public were I not to allow the time deemed necessary for the purpose. The ⟨inter⟩pretation that might otherwise be given to my conduct needs no comment—an acquital, shou⟨ld⟩ that be the event of the trial, would in this case be no acquital. If you consider the relation in which you stand to the army, it will suggest an addition⟨al⟩ reason for not being hasty.
I have not yet received an answer from the Council respecting the alternati⟨ve⟩ mentioned in my last—I have since w[r]itten to the President, inclosing a letter for you, appointing the 1st of June which I reque⟨sted⟩ him to forward in case that period should not be thought too soon. It is my fixed intention, that the trial at the latest shall come on the first of July, and I shall endeavour to let it meet with no interruption from military operations⟨.⟩ I sincerely wish it may with propriety take place before—I write to the Council by this opportunity.
Believe my Dear Sir that I have no other object in view than to act in such a manner, as when all the circumstances of my conduct are known will convin⟨ce⟩ the world and yourself of my strict impartiality. I am Dr Sir Your most Obedt servant.
